   Memorandum
   United States Attorney’s Office
   Eastern District of California



          2:19-CR-0182 JAM
          U.S. v. Ronald J. Roach, et al.
 Subject:                                               Date:    October 21, 2019
          Ronald J. Roach
          Joseph W. Bayliss
                                                              Andre M. Espinosa
                                                              U.S. Attorney’s Office
                                                              Eastern District of California
           The Honorable John A. Mendez
 To:                                                    From: 501 I Street, Ste 10-100
           Courtroom Deputy Harry Vine
                                                              Sacramento, California 95814
                                                              Telephone: (916) 554-2700
                                                              Fax: (916) 554-2900

        The United States requests that the Court set the above-referenced matter for the Court’s 9:15
a.m. calendar on October 22, 2019, for arraignment and change of plea on the criminal information
filed on October 21, 2019.

       The parties have been contacted informally, and they will have additional notice through this
request and any further notice the Court files.

       Ronald J. Roach and Joseph W. Bayliss are currently not in custody.
